IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                          FILED
                                                          April 8, 2008

                                 No. 07-31011        Charles R. Fulbruge III
                                                             Clerk

GAYLE T BENNETT, individually on behalf of all similarly
situated Louisiana citizens; WILLIAM T BENNETT, individually
and on behalf of all similarly situated Louisiana citizens;
DONNA S CUMMINGS, individually and on behalf of all
similarly situated Louisiana citizens; KENNETH GORDON,
individually and on behalf of all similarly situated
Louisiana citizens; DIANE GORDON, individually and on behalf
of all similarly situated Louisiana citizens; MAURICE DE LA
HOUSSAYE, individually and on behalf of all others similary
situated

        Plaintiffs - Appellees


 v.

EAST JEFFERSON LEVEE DISTRICT, Board of Commissioners;
JEFFERSON PARISH PUBLIC WORKS DEPARTMENT, Drainage
Department; JEFFERSON PARISH; ORLEANS LEVEE DISTRICT,
Board of Commissioners; NEW ORLEANS CITY; LOUISIANA
DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT; PORT OF
NEW ORLEANS, Board of Commissioner; AARON BROUSSARD;
AMERICAN ALTERNATIVE INSURANCE CORPORATION

        Defendants - Appellees

  v.

SEWERAGE AND WATER BOARD OF NEW ORLEANS;

        Defendant - Appellant
                                             No. 07-31011

-------------------------------------------------

MAURICE DE LE HOUSSAYE, Individually and on behalf
of all others similarly situated

            Plaintiff - Appellee

  v.

JEFFERSON PARISH, AARON BROUSSARD, AMERICAN ALTERNATIVE
INSURANCE CORPORATION; EAST JEFFERSON LEVEE DISTRICT,
Board of Commissioners; JEFFERSON PARISH PUBLIC WORKS
DEPARTMENT, Drainage Department; ORLEANS LEVEE DISTRICT,
Board of Commissioner; NEW ORLEANS CITY; LOUISIANA
DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT; PORT OF
NEW ORLEANS, Board of Commissioner;

            Defendants - Appellees
  v.

SEWERAGE AND WATER BOARD OF NEW ORLEANS

            Defendant - Appellant



                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:07-CV-3131
                                USDC No. 2:07-CV-3130


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        This interlocutory appeal is DENIED pursuant to 28 U.S.C. § 1453(c). We
do not reach, and express no opinion on, the merits of the appeal.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                    2
No. 07-31011




     3